DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 4, 5, and 7-11 in the reply filed on June 10, 2022 is acknowledged.  Claims 16-19, 22-24, 26, and 29-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claim 4 is objected to because of the following informalities: 
“1cm” should be changed to --1 cm--.  Also, a period should be added to the end of the limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 5, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 10-1074833 B1).
Regarding claim 1, Lee et al. (see FIG. 1 and machine translation) discloses an apparatus comprising: 
a housing of circular cross-section defined by a housing wall (i.e., an outer cylinder 30); 
a hollow rotor of circular cross-section (i.e., a rotatable inner cylinder 20) having a first end (i.e., the closed bottom end) and a second end (i.e., the open top end) and a wall (i.e., the circumferential side wall) positioned therebetween arranged concentrically within the housing 30, wherein the wall of the hollow rotor 20 defines an inner chamber (i.e., a first reaction space inside the inner cylinder 20) and a space between the wall of the hollow rotor 20 and the housing wall 30 defines an outer chamber (i.e., a narrow second reaction space 25, including a region located between the outer surface of inner cylinder 20 and the inner surface of a cylindrical diaphragm 40), and wherein a fluid flow path is provided between the inner chamber and the outer chamber (i.e., fluid flows via an opening adjacent to the upper end of inner cylinder 20, which fluidly connects the first reaction space to the narrow second reaction space 25; see fluid flow arrows in FIG. 1); 
a fluid inlet 50 in fluid communication with the inner chamber; and 
a fluid outlet 60 in fluid communication with the outer chamber; 
wherein the outer chamber has a width such that on passage of a fluid comprising a  raw material from the inlet 50 to the outlet 60 through the outer chamber, a high shear rate may be applied to the fluid comprising the raw material in the outer chamber by rotation of the hollow rotor 20 (i.e., Taylor vortices can be generated within the narrow second reaction space 25, in the region located between the outer surface of the inner cylinder 20 and the inner surface of the diaphragm 40, when the rotational speed of the inner cylinder 20 is greater than or equal to a threshold speed, with each Taylor vortex consisting of a pair of annular vortices rotating in opposite directions to each other, see machine translation; as recognized by one of skill in the art, Taylor vortex flow is inherently characterized by high local shear rate within each vortex cell and high wall shear stress).
The recitations with respect to the intended use of the apparatus (i.e., “for fluidic exfoliation of a layered material”, at lines 1-2) and the materials to be worked upon by the apparatus (i.e., “a fluid comprising the layered material”, at lines 13-14) do not impart further patentable weight (structure) to the apparatus claim.  In addition, the recitation with respect to the intended manner of operating the apparatus, wherein “a shear rate sufficient to exfoliate the layered material may be applied to the fluid comprising the layered material in the outer chamber by rotation of the hollow rotor” does not impart further patentable weight (structure) to the apparatus claim.  See MPEP §§ 2114, 2115.  The apparatus of Lee et al. would be able to perform the intended use of fluidic exfoliation of a layered material.
	Regarding claim 2, Lee et al. (see FIG. 1) discloses that the housing (i.e., outer cylinder 30) is in a fixed position, and the outer chamber (i.e., the narrow second reaction space 25, in the region located between the outer surface of the inner cylinder 20 and the inner surface of a diaphragm 40) has a constant width throughout the apparatus.
	Regarding claim 5, Lee et al. (see FIG. 1) discloses that the rotor (i.e., the inner cylinder 20) is cylindrical, and the housing wall (i.e., the outer cylinder 30) is cylindrical.
	Regarding claim 7, Lee et al. discloses the apparatus is part of an overall apparatus (see FIG. 3) which further comprises a pump arranged to drive the fluid comprising the raw material through the apparatus (see machine translation of FIG. 3, which indicates a “pump”).
	Regarding claim 9, Lee et al. (see FIG. 1) further discloses a motor 21 configured to provide a rotational force to rotate the rotor 20.
	Regarding claim 10, Lee et al. (see FIG. 1) further discloses a source of heat for heating the fluid comprising the raw material passing through the apparatus (i.e., a heating means 70 surrounding the housing 30, with heating elements 70a, 70b, 70c).
	Regarding claim 11, the recitation of a specific layered material to be worked upon by the apparatus during its intended use does not impart further patentable weight to the claim.  
Claims 1, 2, 5, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (KR 10-2015-0109603 A).
Regarding claim 1, Kang et al. discloses an apparatus (i.e., a Taylor-Couette reactor; see FIG. 3-5 and translation) comprising: 
a housing of circular cross-section defined by a housing wall (i.e., a cylindrical wall 57);
a hollow rotor of circular cross-section (i.e., a rotatable inner cylinder 40) having a first end (i.e., at the end closest to a motor 20) and a second end (i.e., at the opposite open end of the inner cylinder 40) and a wall (i.e., a cylindrical wall 42) positioned therebetween arranged concentrically within the housing 57, wherein the wall of the hollow rotor defines an inner chamber (i.e., a second reaction passage 62), and a space between the wall 42 of the hollow rotor 40 and the housing wall 57 defines an outer chamber (i.e., a first reaction passage 61), and wherein a fluid flow path (i.e., via the passage adjacent to the open end of the inner cylinder 40; see fluid flow arrows in FIG. 4) is provided between the inner chamber 62 and the outer chamber 61;
a fluid inlet (i.e., via a raw material input section 51) in fluid communication with the outer chamber 61; and
a fluid outlet (i.e., via a third reaction passage 63 and a discharge port 53) in fluid communication with the inner chamber 62;
wherein the outer chamber 61 has a width such that on passage of a fluid comprising a raw material from the inlet 51 to the outlet 53 through the outer chamber 61, a high shear rate may be applied to the fluid comprising the raw material in the outer chamber 61 by rotation of the hollow rotor 40 (i.e., Taylor vortex flow can be generated in the first reaction passage 61 when the inner cylinder 40 is rotated; see Taylor vortices V formed within a space 6 upon the rotation of an inner cylinder 4 within a fixed outer sleeve 5 in FIG. 2; as recognized by one of skill in the art, Taylor vortex flow is inherently characterized by high local shear rate within each vortex cell and high wall shear stress).
The recitations with respect to the intended use of the apparatus (i.e., “for fluidic exfoliation of a layered material”, at lines 1-2) and the materials to be worked upon by the apparatus (i.e., “a fluid comprising the layered material”, at lines 13-14) do not impart further patentable weight to the apparatus claim.  In addition, the recitation with respect to the intended manner of operating the apparatus, wherein “a shear rate sufficient to exfoliate the layered material may be applied to the fluid comprising the layered material in the outer chamber by rotation of the hollow rotor” does not impart further patentable weight to the apparatus claim.  See MPEP §§ 2114, 2115. The apparatus of Kang et al. would be able to perform the intended use of fluidic exfoliation of a layered material.
Regarding claim 2, Kang et al. (see FIG. 3-5) discloses that the housing (i.e., cylindrical wall 57) is in a fixed position, and the outer chamber (i.e., the first reaction passage 61) has a constant width throughout the apparatus.
Regarding claim 5, Kang et al. (see FIG. 3-5) discloses that the rotor (i.e., the inner cylinder 40) is cylindrical, and the housing wall (i.e., the cylindrical wall 57) is cylindrical.
Regarding claim 9, Kang et al. (see FIG. 3) discloses a motor 20 configured to provide a rotational force to rotate the rotor 40.
Regarding claim 10, Kang et al. (see FIG. 4) discloses a source of heat suitable for heating the fluid comprising the raw material passing through the apparatus (i.e., a temperature-controlled space 59, able to receive hot water through input 54 and discharge spent hot water through an outlet 55; see FIG. 4 and machine translation).
	Regarding claim 11, the recitation of a specific layered material to be worked upon by the apparatus during its intended use does not impart further patentable weight to the claim.  
Claims 1, 2, 5, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 10-2010-0112843 A).
Regarding claim 1, Kim et al. discloses an apparatus (i.e., a multiple Couette-Taylor vortices reaction equipment, see FIG. 2-3 and machine translation) comprising: 
a housing of circular cross-section defined by a housing wall (i.e., an external fixed cylinder 11);
a hollow rotor of circular cross-section (i.e., a rotary cylinder 13) having a first end (i.e., a closed end at wall 13a) and a second end (i.e., an opposite open end) and a wall (i.e., the circumferential side wall of the cylinder 13) positioned therebetween arranged concentrically within the housing 11, wherein the wall of the hollow rotor 13 defines an inner chamber, and a space between the wall of the hollow rotor 13 and the housing wall 11 defines an outer chamber, and wherein a fluid flow path (i.e., fluid flows via a passage adjacent to the open end of the rotary cylinder 13; see fluid flow arrows in FIG. 2) is provided between the inner chamber and the outer chamber;
a fluid inlet 14a in fluid communication with the inner chamber; and
a fluid outlet 11a in fluid communication with the outer chamber;
wherein the outer chamber has a width such that on passage of a fluid comprising a raw material from the inlet 14a to the outlet 11 through the outer chamber, a high shear rate may be applied to the fluid comprising the raw material in the outer chamber by rotation of the hollow rotor 13 (i.e., Taylor vortices can be generated within the outer chamber between the outer surface of the rotary cylinder 13 and the inner surface of the external fixed cylinder 11 when the rotary cylinder 13 is rotated; Taylor vortices are further shown in FIG. 1; as recognized by one of skill in the art, Taylor vortex flow is inherently characterized by high local shear rate within each vortex cell and high wall shear stress).
The recitations with respect to the intended use of the apparatus (i.e., “for fluidic exfoliation of a layered material”, at lines 1-2) and the materials to be worked upon by the apparatus (i.e., “a fluid comprising the layered material”, at lines 13-14) do not impart further patentable weight to the apparatus claim.  In addition, the recitation with respect to the intended manner of operating the apparatus, wherein “a shear rate sufficient to exfoliate the layered material may be applied to the fluid comprising the layered material in the outer chamber by rotation of the hollow rotor” does not impart further patentable weight to the apparatus claim.  See MPEP §§ 2114, 2115.  The apparatus of Kim et al. would be able to perform the intended use of fluidic exfoliation of a layered material.
	Regarding claim 2, Kim et al. (see FIG. 2-3) discloses that the housing is in a fixed position (i.e., it is an external fixed cylinder 11), and the outer chamber (i.e., the space between the outer surface of the rotary cylinder 13 and the inner surface of the external fixed cylinder 11) has a constant width throughout the apparatus.
	Regarding claim 5, Kim et al. (see FIG. 2-3) discloses that the rotor (i.e., the rotary cylinder 13) is cylindrical, and the housing wall (i.e., the external fixed cylinder 11) is cylindrical.
	Regarding claim 9, Kim et al. (see FIG. 2) discloses a motor 12 configured to provide a rotational force to rotate the rotor 13.
	Regarding claim 11, the recitation of a specific layered material to be worked upon by the apparatus during its intended use does not impart further patentable weight to the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (“High shear-induced exfoliation of graphite into high quality graphene by Taylor-Couette flow”, RSC Adv., 2016, 6, 12003) in view of Kang et al. (KR 10-2015-0109603 A) or Kim et al. (KR 10-2010-0112843 A).
Regarding claims 1, 2, 4, and 5, Tran et al. discloses an apparatus (i.e., a Taylor-Couette flow reactor; see FIG. 1, Experimental section, and Result and discussion section) for fluidic exfoliation of a layer material (i.e., for conducting a process of high shear-induced exfoliation of graphite into graphene by Taylor-Couette flow) comprising:
a housing of circular cross-section defined by a housing wall, wherein the housing is in a fixed position, and wherein the housing wall is cylindrical (i.e., a fixed hollow outer cylinder, with an inner diameter of 57 mm);
a solid rotor of circular cross-section having a first end and a second end and a wall positioned therebetween (i.e., a rotatable solid inner cylinder with a diameter of 52 mm) arranged concentrically within the housing (i.e., the hollow outer cylinder and the solid inner cylinder are coaxial), wherein a space between the wall of the solid rotor and the housing wall defines a chamber having a constant width not exceeding about 1 cm throughout the apparatus (i.e., an annular chamber formed by a gap having a constant width of 2.5 mm between the hollow outer cylinder and the solid inner cylinder), and wherein the rotor is cylindrical;
a fluid inlet in fluid communication with the chamber (i.e., an inherent inlet provided in fluid communication with the gap for enabling the disclosed feeding of a mixture of graphite and solvent into the gap); and
a fluid outlet in fluid communication with the chamber (i.e., an inherent outlet provided in fluid communication with the gap for enabling the disclosed resulting dispersion to be removed from the reactor for subsequent centrifuging to remove any unexfoliated graphite);
wherein the width of the chamber is such that on passage of a fluid comprising the layered material from the inlet to the outlet through the chamber, a shear rate sufficient to exfoliate the layered material may be applied to the fluid comprising the layered material in the chamber by rotation of the solid rotor (i.e., Taylor vortex flow is generated in the 2.5 mm gap when the rotation speed of the inner solid cylinder reaches a critical value, and this Taylor vortex flow produces a high local shear rate within each vortex cell along with high wall shear stress for enabling graphite exfoliation; see “Shear exfoliation by Taylor-Couette flow” under Result and Discussion).
Tran et al. fails to disclose a hollow rotor of circular cross-section, wherein the wall of the hollow rotor defines an inner chamber, wherein a fluid flow path is provided between the inner chamber and the (outer) chamber defined between the wall of the rotor and the housing wall, wherein the fluid inlet is in fluid communication with the inner chamber or the (outer) chamber, and wherein the fluid outlet is in fluid communication with the other of the inner chamber or the (outer) chamber. 
Kang et al. discloses an apparatus (i.e., a Taylor-Couette reactor; see FIG. 3-5 and machine translation) comprising: 
a housing of circular cross-section defined by a housing wall (i.e., a cylindrical wall 57);
a hollow rotor of circular cross-section (i.e., a rotatable inner cylinder 40) having a first end (i.e., at the end closest to a motor 20) and a second end (i.e., at the opposite open end) and a wall (i.e., a cylindrical wall 42) positioned therebetween arranged concentrically within the housing 57, wherein the wall of the hollow rotor defines an inner chamber (i.e., a second reaction passage 62), and a space between the wall 42 of the hollow rotor 40 and the housing wall 57 defines an outer chamber (i.e., a first reaction passage 61), and wherein a fluid flow path (i.e., fluid flows via a passage adjacent to the open end of the inner cylinder 40; see fluid flow arrows in FIG. 4) is provided between the inner chamber 62 and the outer chamber 61;
a fluid inlet (i.e., via a raw material input section 51) in fluid communication with the outer chamber 61; and
a fluid outlet (i.e., via a third reaction passage 63 and a discharge port 53) in fluid communication with the inner chamber 62;
wherein the outer chamber 61 has a width such that on passage of a fluid comprising raw material from the inlet 51 to the outlet 53 through the outer chamber 61, a high shear rate may be applied to the fluid comprising the raw material in the outer chamber 61 by rotation of the hollow rotor 40 (i.e., Taylor vortex flow can be generated in the first reaction passage 61 when the inner cylinder 40 is rotated; see Taylor vortices V produced within the space 6 upon rotation of an inner cylinder 4 within a fixed outer sleeve 5 in FIG. 2; as recognized by one of skill in the art, Taylor vortex flow is inherently characterized by high local shear rate within each vortex cell and high wall shear stress).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a hollow rotor for the solid rotor in the apparatus of Tran et al., wherein the wall of the hollow rotor defines an inner chamber, wherein a fluid flow path is provided between the inner chamber and the (outer) chamber, wherein the fluid inlet is in fluid communication with the (outer) chamber, and wherein the fluid outlet is in fluid communication with the inner chamber, because the hollow rotor would add an inner chamber to the apparatus to extend the length of the flow path through the apparatus, which increases the production capacity of the apparatus while still occupying the same installation space, and which improves upon conventional apparatuses with solid rotors and limited flow path lengths (see conventional Taylor-Couette reactor in FIG. 1, which comprises a solid rotor 4, a hollow outer cylinder 5, and only a limited flow path length extending from the input portion 5a to the output section 5b), as taught by Kang et al.
Alternatively, Kim et al. discloses an apparatus (i.e., a multiple Couette-Taylor vortices reaction equipment, FIG. 2-3; see machine translation) comprising: 
a housing of circular cross-section defined by a housing wall (i.e., an external fixed cylinder 11);
a hollow rotor of circular cross-section (i.e., a rotary cylinder 13) having a first end (i.e., a closed end at wall 13a) and a second end (i.e., an opposite open end) and a wall (i.e., the circumferential side wall of the cylinder 13) positioned therebetween arranged concentrically within the housing 11, wherein the wall of the hollow rotor 13 defines an inner chamber, and a space between the wall of the hollow rotor 13 and the housing wall 11 defines an outer chamber, and wherein a fluid flow path (i.e., fluid flows via a passage adjacent to the open end of the rotary cylinder 13; see fluid flow arrows in FIG. 2) is provided between the inner chamber and the outer chamber;
a fluid inlet 14a in fluid communication with the inner chamber; and
a fluid outlet 11a in fluid communication with the outer chamber;
wherein the outer chamber has a width such that on passage of a fluid comprising a raw material from the inlet 14a to the outlet 11 through the outer chamber, a high shear rate may be applied to the fluid comprising the raw material in the outer chamber by rotation of the hollow rotor 13 (i.e., Taylor vortices can be generated within the outer chamber between the outer surface of the rotary cylinder 13 and the inner surface of the external fixed cylinder 11 when the rotary cylinder 13 is rotated; Taylor vortices are further shown in FIG. 1; as recognized by one of skill in the art, Taylor vortex flow is inherently characterized by high local shear rate within each vortex cell and high wall shear stress).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a hollow rotor for the solid rotor in the apparatus of Tran et al., wherein the wall of the hollow rotor defines an inner chamber, wherein a fluid flow path is provided between the inner chamber and the (outer) chamber, wherein the fluid inlet is in fluid communication with the inner chamber, and wherein the fluid outlet is in fluid communication with the (outer) chamber, because the hollow rotor would more efficiently utilize the space within the apparatus by creating multiple chambers in which Taylor vortices may form, as taught by Kim et al. (see machine translation, e.g., at Advantageous Effects).
Regarding claim 7, Tran et al. discloses that the fluid comprising the layered material is “injected” into the gap defining the (outer) chamber (see “Shear exfoliation of graphite using Taylor-Couette flow reactor” under Experimental).  While Tran et al. does not specifically state “a pump” for performing the injection, the examiner takes Official notice that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pump to drive the fluid comprising the layered material through the chambers in the modified apparatus of Tran et al. because the provision of pumps for the pressurization of fluids, to enable the injection and transport of fluids through processing equipment, would be well-known in the engineering art.
Regarding claim 8, Tran et al. discloses that the apparatus comprises a fluid reservoir (i.e., a mixing vessel having a volume capacity of 200 mL for mixing the graphite and solvent; see “Shear exfoliation of graphite using Taylor-Couette flow reactor” under Experimental) in fluid communication with the fluid inlet for holding the fluid comprising the layered material.
Regarding claim 9, Tran et al. discloses that the rotor is rotatable “at rotation rates varying from 500 rpm to 3000 rpm for a mixing time of 10 to 120 min,” (see “Shear exfoliation of graphite using Taylor-Couette flow reactor” under Experimental).  A motor which provides a rotational force to the rotor is therefore inherent of the apparatus of Tran et al.  Kang et al. further evidences that the provision of a motor 20 for providing a rotational force to rotate the rotor 40 was conventional (see FIG. 3).  Kim et al. also evidences that the provision of a motor 12 for providing a rotational force to rotate the rotor 13 was conventional (see FIG. 2).
Regarding claim 10, Tran et al. does not disclose a source of heat to heat the fluid comprising the layered material passing through the apparatus.
Kang et al., however, further discloses a source of heat suitable for heating the fluid comprising the raw material passing through the apparatus (i.e., a temperature-controlled space 59, able to receive hot water through input 54 and discharge spent hot water through an outlet 55; see FIG. 4 and machine translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a source of heat for heating the fluid comprising the layered material passing through the modified apparatus of Tran et al. because the source of heat would enable the temperature of the fluid comprising the layered material to be adjusted and controlled as desired for the intended process, as taught by Kang et al.
Regarding claim 11, the recitation of a specific layered material to be worked upon by the apparatus during its intended use does not impart further patentable weight to the claim.  In any event, Tran et al. further discloses that the layered material to be exfoliated using the apparatus is graphite.  Tran et al. also discloses that the high-shear generated by apparatus would be useful for the exfoliation of other layered materials, such as BN, MoS2, WS2, and MOSe2 (see Conclusions section).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774